WOODLEY, Judge.
The count of the indictment to which appellant pleaded guilty charged robbery and contained the allegation that the $3,-000.00 alleged to have been taken from one J. O. Hutto was taken “with the intent to deprive the said J. O. Hutto of the same, and to appropriate said property to his own use and benefit.”
The identical question raised in the case of Moore v. State, Tex.Crim., 230 S.W.2d 217, is the sole question raised by said appellant here.
The jury assessed appellant’s punishment at eight years confinement in the penitentiary, but the judgment fails to conform to such verdict.
The judgment is reformed so as to adjudge the punishment at eight years in the penitentiary.
As so reformed, the judgment is affirmed.
Opinion approved by the Court.